NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                        NOV 21 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 DANIEL GABINO MARTINEZ; et al.,                    No. 14-17298

                   Plaintiffs-Appellants,           D.C. No. 3:13-cv-00554-MMD-
                                                    VPC
   v.

 UNITED STATES OF AMERICA,                          MEMORANDUM*

                   Defendant-Appellee.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Miranda M. Du, District Judge, Presiding

                           Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Plaintiffs appeal pro se from the district court’s judgment in their action

alleging unreasonable delay in the processing of their grazing application by the

Bureau of Land Management (“BLM”). We dismiss.

        Plaintiffs brought their complaint under the Administrative Procedures Act,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
5 U.S.C. § 706(1), which provides the district court with authority to compel

agency action when that action is unreasonably delayed. During the pendency of

this case, the BLM acted on plaintiffs’ application by sending plaintiffs a letter on

March 14, 2014, acknowledging receipt of their application and pointing out

several deficiencies in the application. Accordingly, plaintiffs’ request to compel

agency action on their application is moot, and we dismiss the appeal.

      DISMISSED.




                                          2                                     14-17298